Judgment, Supreme Court, New York County (Renee White, J.), rendered November 1, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, and imposing a mandatory surcharge, unanimously affirmed.
Procedurally, defendant’s challenge to the imposition of the surcharge should have been raised in the sentencing court by way of a motion for resentencing (People v Rada, 160 AD2d 552). In any event, as we have previously noted on numerous occasions, defendant’s present claim is premature (see, e.g., People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.